Judgment, Supreme Court, New York County (Richard Lowe, III, J.), rendered January 22, 1992, convicting defendant, after a jury trial, of robbery in the second degree and sentencing him, as a predicate felon, to a term of from 5 to 10 years, is unanimously affirmed.
Viewing the evidence in the light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of law to support the conviction. The issue raised concerning the complainant’s credibility as result of being hung over after a day and night of drinking was properly placed before the jury whose determination must be accorded deference (see, People v Sweet, 132 AD2d 795), and we perceive no basis for disturbing its finding.
The codefendant’s statements were appropriately redacted at trial to remove any incriminating reference to defendant (see, Bruton v United States, 391 US 123), they were not facially incriminating and proper limiting instructions were provided by the court. Therefore, their use at trial did not violate defendant’s constitutional rights (People v Marcus, 137 AD2d 723, lv denied 72 NY2d 862). The mere fact that the codefendant’s first statement might have supplied some additional details about the robbery does not render it unacceptable where, as here, it did not specifically incriminate defendant and the jury was appropriately charged (supra).
We have considered defendant’s other contentions and find they do not warrant any modification of the judgment. Concur —Murphy, P. J., Rosenberger, Ross and Nardelli, JJ.